American Airlines, Inc. 6-1162-AKP-071R1 Page 5 6-1162-AKP-071R1 American Airlines, Inc. P.O. Box Dallas-Fort Worth Airport, Texas75261-9616 Subject:Purchase Obligations Reference: Purchase Agreement Nos. 1977, 1978, 1979, 1980, and 3219 (collectively, the Purchase Agreements) between The Boeing Companyand American Airlines, Inc. relating to Model 737, 757, 767, 777, and 787 aircraft, respectively This letter agreement (Letter Agreement) is entered into on the date below, and amends and supplements each Purchase Agreement. This Letter Agreement further evidences and documents Customer’s commitment, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 1.Definitions. Terms used herein and not defined in this Letter Agreement have the meanings set forth in the Purchase Agreements.
